UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7446


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES ROBERT NANCE, a/k/a Robert Nance, a/k/a Thomas James
Alvin, a/k/a T.J. Alvin,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:06-cr-00027-RAJ-JEB-1; 4:07-cv-00133-RAJ)


Submitted:    February 19, 2009             Decided:   March 10, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph C. Hawthorn, Zachary J. Hawthorn, HAWTHORN & HAWTHORN,
P.C., Beaumont, Texas, for Appellant.    Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James       Robert    Nance       seeks      to     appeal      the     district

court’s    order       denying      relief      on   his     28    U.S.C.      § 2255    (2000)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).                A certificate of appealability will not

issue     absent       “a    substantial         showing          of    the    denial     of    a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner        satisfies        this         standard       by        demonstrating         that

reasonable       jurists       would      find       that    any        assessment      of     the

constitutional         claims       by   the    district         court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Nance has

not     made     the   requisite         showing.           Accordingly,         we     deny    a

certificate       of       appealability        and      dismiss        the    appeal.          We

dispense        with    oral     argument        because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                                2